GreeN, PRESIDENT,
delivered the opinion of the Court:
Syllabus 1. The first error assigned by the appellant is, that he did not have sufficient notice, that a motion would be made to quash this execution. The law requires, that the adverse party should have 'reasonable notice of such motion. See Code of W. Va. ch. 140, §17, p. 671; Acts of 1872-3. cli. 124, §1, p. 437. The nine days’ notice, given in this case, must be regarded by this Court as reasonable notice, in the absence of all evi-pence, to show it to have been unreasonably short.
Section 4 of chapter 122 of the Code, p. 593, which provides, that in any case, wherein there may be a judgment or decree for money on motion, such motion may be after ten days’ notice, unless some other time be specified in the section giving the motion, has no application to a motion to quash an execution. This certainly is not a motion for money. The costs, for which the judgment may be rendered, do not make it such a motion, for the motion is not made for the costs; but this is simply, as in every conceivable case, a mere incident to the motion of the plaintiff, when sustained, and may follow every successful motion, no matter what be its object.
Syllabus 2. The next ground of alleged error in the court is, that the return day of the execution had passed, and it had already performed its function. No authority is referred to for the position, that an execution can not be quashed after the return day. It might be levied the day before the return day; and the defendant might *809well be ignorant of its having been issued, till alter the return day; and could only institute • proceedings, quash it, after the return day. The constant practice of the court is, to permit such notices to be given as well before as after the return day of the execution. In Hendricks et al. v. Dunlap, 2 Wash. 50, the court quashed an execution some two or three years after the return day of the execution, as will appear by this case in connection with Taylor v. Dunlap, 1 Wash. 93. This practice, of quashing an execution after return day, is incidentally recognized, and impliedly approved, in Clairborne v. Gross et al. and Winbish v. Gross et at., 7 Leigh 344 and in Beals’ adm’r v. Botetourt Justices, 10 Gratt 282.
The assumption by the appellant’s counsel, that this execution, when the motion was made to quash it, had already performed its functions, is not sustained by the record; for if the execution, and especially the return upon it, is, in the absence of any bill of exceptions, to be regarded as a part of the record (upon which I express no opinion) still the return shows, that the money, made by the sale of the property of one of the defendants, was still in the hands of the sheriff. But then if this return be regarded as a part of the record, the facts stated in it cannot be held to be true in this Court. The record shows, that evidence was heard at the trial of the case, and does not in any manner show the character of theis evidence. It may have shown, that this return was erroneous ; and it may have been so admitted by the sheriff. It could not have been more than prima facie evidence of the facts, stated in it, and could by leave of the court have been amended at any time. See Babbitt’s ex’r v. Winston, 1 Munf. 269.
It is urged by the appellant’s counsel, that in no case can a plaintiff move to quash an execution. He could, if he chose, it is argued by appellant’s counsel, have directed the sheriff to return it satisfied, but could not have moved to quash it. No authority is cited to sus*810tain this position ; and the ease of Hendricks & Taylor v. Dunlap, 2 Wash. 50, is a direct authority in opposition to this position. In that case, on motion of the plaintiff in an execution made more than two years after the return day, the court quashed an execution.
But if it were true, that the plaintiff’ could have directed the sheriff, in the case before us to return this execution satisfied, and therefore the court ought not to have quashed the execution, still this court could not have reversed this judgment, for on this supposition all the loss, the appellant could have sustained, would have been the costs of the motion, some $2.00 or $3.00 tor which judgment was rendered against. And of course no appeal would lie to this court to correct such an error.
But thisposition of appellant's counsel is inconsistent with another position assumed by him, that the endorsement by the clerk, that the execution was for the use of John B. Upton, was conclusive of the right of Upton to the benefit of the execution, and therefore that the plaintiff' in the execution, whose name he was bound to use in suing out the execution, could not control the same, as Upton’s equitable right, shown by the endorsement, would be recognized by the court of law; and Wallop’s adm’r v. Scarbrough et al., 5 Gratt. 1, is referred to, as sustaining this position.
Syllabus 3 This case does hold, that an equitable right to an execution will be so far recognized, in most cases, as a right to sue out and conduct the process in' the name of the plaintiff; and the court would prevent the intervention of the plaintiff for the purpose of defeating the equitable owner. But in such case the person, claiming the right to control the execution, must of course show himself to be such equitable owner. This is in effect denied in the notice in this case, which alleges, that it was sued out with authority from the plaintiff. There is nothing in the case of Wallop’s adm’ry. Scarbrough et al., 5 Gratt. 1, which gives any countenance to the idea, that the more endorsement of the clerk was conclusive evidence of the *811equitable ownership of the party, in whose favor it was endorsed.
If the fact stated in the notice existed, which we must in theabsence of any of the evidence presume was proved at the trial, to-wit: that the judgment had been satisfied before the execution issued, it is difficult to conceive, how it could thereafter be regarded in a court of law, as still in force and as justifying an execution to be issued thereon in favor of one of the defendants in the judgment.
SyiM>us4. The record shows, that the plaintiffs offered evidence to sustain their motion. What this evidence was, the record does not show, as no bill of exceptions was taken. The notice alleged, as ground on which the plaintiff would make this motion, that there was no judgment to sustain the issuing of the execution, and it was issued by John 13. Upton, one of the defendants in the execution, without the knowledge, consent or authority, of the plaintiffs; and that the judgment, on which it was pretended to be issued, was satisfied.
The appellant must show affirmatively, that there was ■error in the judgment of the court. They cannot do so .in the absence of all the evidence, on which the court below acted. It must be presumed, that the plaintiffs below proved the facts stated in their notice; and therefore that its judgment is right. See Gunner et al. v. Turner’s adm’r, 21 Gratt. 382.
The judgment of the circuit court must therefore be affirmed; and the appellees must recover of the appellants their costs in this court expended, and $30.00 damages.
Judges TIaymond and Moore Concurred.
Judgment Affirmed.